GARDNER, J. —
Section 7879 of the Code of 1907 provides for the issuance of subpoenas by the clerk, for the state’s witnesses. Section 7881 provides that it shall not be necessary to subpoena such witnesses, except at *599the first term, and requires them to attend all subsequent terms under said subpoenas. Not only is this the case, but section 7883 expressly provides that a subpoena. shall issue but once, except in the event of a reversal of the case by the Supreme Court; while section 7884 makes another exception in the case of a special term.
It is manifest that the lawmakers intended to obviate the necessary cost of repeated alias subpoenas, and the execution of the same, by the enactment of this statute, knowing that when cases are continued they can be reset in advance, and that the witnesses can, before being discharged, be notified when to return.
There is nothing in the act of 1901 (Acts 1900-01, p. 107) which amends or repeals this wise and salutary statute. Nor does the length of the terms of the law and equity court, or the necessity for sometimes resetting cases, justify or excuse such a frequent issuance of subpoenas as marked this case, the cost of which, together with the cost of the repeated service of same, would be but a useless burden on the fine and forfeiture fund. The calendar of the law and equity court can be so arranged, and the cases be so reset, as to inform the witnesses, upon a temporary discharge, when to return. At any rate, the statute on the subject is plain and unambiguous, and fees cannot be taxed or allowed, unless there is express legislative authority for the performance of the service, as well as for the right to receive compensation for the same.
The circuit court erred in awarding mandamus, and the judgment is reversed; and a judgment will be here rendered denying the petition.
Reversed and rendered.
Anderson, C. J., and Mayfield and Somerville, JJ., concur.